Citation Nr: 1038680	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected pes 
planus.

2.	Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected pes planus.

3.	Entitlement to an increased evaluation in excess of 30 percent 
for service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1964 to February 1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota denied the service connection issues on appeal 
and also confirmed the 10 percent evaluation for the 
service-connected bilateral pes planus.  During the current 
appeal, and specifically by an April 2007 determination, the RO 
awarded an increased evaluation of 30 percent for the 
service-connected bilateral pes planus, effective September 8, 
2005 (date of receipt of claim).  

The issues of entitlement to service connection for a bilateral 
hip disability, to include as secondary to service-connected pes 
planus, and entitlement to service connection for a left knee 
disability, to include as secondary to service-connected pes 
planus, are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran perfected a timely appeal of the RO's December 
2005 continuation of a 10 percent evaluation for his service-
connected bilateral pes planus.  

2.  During the current appeal, and specifically by an April 2007 
rating action, the RO awarded an increased evaluation of 
30 percent, effective from September 8, 2005 (date of receipt 
of claim), for the service-connected bilateral pes planus.  

3.	In a June 2007 statement, and prior to the Board's decision on 
the Veteran's claim for an increased evaluation of the 
service-connected bilateral pes planus, the Veteran expressed 
his desire to withdraw this issue from appellate review.  
CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal with 
respect to the Veteran's claim of entitlement to an increased 
evaluation for his service-connected bilateral pes planus are 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. 
§ 20.204 (2010).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2010).  

As discussed above, in a December 2005 rating decision, the RO 
continued the evaluation for his service-connected bilateral pes 
planus at 10 percent.  Following receipt of notice of that 
determination, the Veteran perfected a timely appeal with respect 
to the RO's denial of a higher rating for this disability.  
[During the current appeal, and specifically by an April 2007 
rating decision, the RO granted an increased evaluation of 
30 percent, effective from September 8, 2005, for the Veteran's 
pes planus.]  

Subsequently, in a June 2007 statement in support of claim, the 
Veteran requested that his claim for an increased evaluation for 
service-connected bilateral pes planus be withdrawn.  In view of 
the Veteran's expressed desires, the Board concludes that further 
action with regard to his increased rating claim is not 
appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 20.204 (2010).  The Board does not have jurisdiction over the 
withdrawn issue and, as such, must dismiss the appeal of this 
claim.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2010).  

ORDER

The appeal for a disability rating greater than 30 percent for 
the service-connected bilateral pes planus is dismissed.  


REMAND

The Veteran contends that his bilateral hip disability and left 
knee disability were proximately caused by his service-connected 
pes planus.  

Service connection on a secondary basis is warranted when it is 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease or 
injury or that service-connected disease or injury has 
chronically worsened the disability for which service connection 
is sought.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

Here, the Veteran was provided a VA examination in November 2005.  
At that time, the VA examiner found that it was not likely that 
the Veteran's bilateral hip and bilateral knee conditions were 
due to his service-connected pes planus.  Rather, the examiner 
believed that the Veteran's bilateral hip and bilateral knee 
conditions were caused by his aging and occupational activity as 
a farmer.  Ultimately, after X-rays were taken, the Veteran was 
not diagnosed with any disability of either hip or of his left 
knee.  

In the December 2005 rating decision, the RO denied the Veteran's 
claims for a bilateral hip disability and a left knee disability 
as there was no competent, credible evidence that either of these 
conditions was caused by his service-connected pes planus.  In 
the November 2006 statement of the case, the RO explained that 
these claims were denied because there was no medical evidence of 
a diagnosis of a bilateral hip or left knee disability.  However, 
the Board notes that, after the November 2005 VA examination, and 
specifically in a January 2006 record, the Veteran's private 
physician, Dr. M., diagnosed the Veteran with degenerative 
changes of both the bilateral hips and bilateral knees.  

The Board observes that there are conflicting medical opinions as 
to whether the Veteran currently has a bilateral hip disability 
and/or a left knee disability.  In light of the conflicting 
evidence between the November 2005 VA examination and the January 
2006 private treatment record by Dr. M., the Board finds that a 
new VA examination is indicated to clarify whether the Veteran 
has a hip or left knee disability.

Further, while the November 2005 VA examiner opined that the 
Veteran's bilateral hip and bilateral knee "condition" is not 
likely due to his service-connected mild bilateral pes planus, 
the examiner did not offer an opinion as to whether the Veteran's 
pes planus aggravated any bilateral hip or knee problems.  

The Court of Appeals for Veteran Claims (Court) has held that, 
once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  

As the November 2005 VA examination does not include an opinion 
regarding the secondary service connection aspect of the 
Veteran's contentions, the examination conducted pursuant to this 
Remand should address this matter.  Of particular significance to 
the Board in this matter is the fact that, in an October 2007, a 
treating medical professional opined that the Veteran's 
"underlying postural [foot] problems are an underlying 
contributor in his pain conditions," [including his knee and hip 
"problems"].  

The Board further notes that the most recent VA treatment records 
in the claims file are dated in November 2005.  On remand, the RO 
should make efforts to obtain all outstanding pertinent VA 
treatment records since then.  

Accordingly, the case is REMANDED for the following action:

1.	Issue the Veteran a corrective Veterans Claims 
Assistance Act of 2000 notice letter with 
regard to the issues of entitlement to service 
connection for a bilateral hip disability, to 
include as secondary to service-connected pes 
planus, and entitlement to service connection 
for a left knee disability, to include as 
secondary to the service-connected pes planus.  
[The letter should inform the Veteran of the 
criteria necessary to support the direct and 
secondary service connection aspects of these 
issues.]  

2.  Also obtain all records of hip and left knee 
treatment that the Veteran may have received at 
the Minneapolis and St. Cloud VA Medical 
Centers since November 2005.  All such 
available documents should be associated with 
the claims folder.  All information which is 
not duplicative of evidence already received 
should be associated with the claims file.  If 
the AOJ is unable to obtain any of the relevant 
records sought, it shall notify the Veteran 
that it has been unable to obtain such records 
by identifying the specific records not 
obtained, explaining the efforts used to obtain 
those records, and describing any further 
action to be taken with respect to the service 
connection claims on appeal.  38 U.S.C. 
§ 5103A(b)(2) (West 2002).

3.  After completing the above, schedule the 
Veteran for a VA examination for the purpose of 
ascertaining the etiology of any diagnosed 
bilateral hip disability and any diagnosed left 
knee disorder.  The claims file, including a 
copy of this REMAND, must be made available to 
the examiner for review and the examination 
report should reflect that such a review was 
accomplished.  Any medical testing should be 
accomplished.  

After reviewing the record and examining the 
Veteran, the examiner should provide an opinion 
as to whether the Veteran currently has a 
bilateral hip disability or left knee 
disability.  For any such disability diagnosed 
on examination, the examiner should opine as to 
whether it is at least as likely as not that 
the disorder was caused or aggravated (e.g., 
chronically worsened) by his service-connected 
pes planus.  A detailed rationale should be 
provided for all opinions.  Conversely, if the 
examiner concludes that an etiological opinion 
cannot be provided, he or she should clearly 
and specifically so specify in the examination 
report, with an explanation as to why.

It would be helpful if the examiner would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning that 
there is less than 50% likelihood).  The term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically sound 
to find in favor of that conclusion as it is to 
find against it.  

4.	After completing the above, and any other 
development deemed necessary, the AOJ should 
readjudicate the claims for service connection 
for a bilateral hip disability (to include as 
secondary to service-connected pes planus) and 
entitlement to service connection for a left 
knee disability (to include as secondary to the 
service-connected pes planus).  If the benefits 
sought on appeal are not granted, the Veteran 
and his representative should be furnished with 
a supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


